NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0650n.06

                                    Case Nos. 08-6325, 08-6327                              FILED
                                                                                         Sep 23, 2009
                           UNITED STATES COURT OF APPEALS                          LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT

 SOUTHERN APPALACHIAN COAL                    )
 SALES, INC.,                       (08-6325) )
                                              )
       Plaintiff-Appellant,                   )                 ON APPEAL FROM THE
                                              )                 UNITED STATES DISTRICT
 COOK AND SONS MINING, INC.,        (08-6327) )                 COURT FOR THE EASTERN
                                              )                 DISTRICT OF KENTUCKY
       Intervenor-Appellant,                  )
                                              )
               v.                             )
                                              )
 CITIZENS BANK OF NORTHERN                    )
 KENTUCKY, et al.,                            )
                                              )
       Defendants-Appellees.                  )
 _______________________________________      )
                                              )
                                              )

BEFORE: BATCHELDER, Chief Judge; NORRIS and KETHLEDGE, Circuit Judges.

        ALICE M. BATCHELDER, Chief Judge. Southern Appalachian Coal Sales, Inc. and

Cook & Sons Mining, Inc. (“plaintiffs”) appeal the district court’s order granting summary judgment

to Citizens Bank of Northern Kentucky (“Citizens”), its assistant manager Teresa Gillum (“Gillum”)

and Charles Welsh (“Welsh”), the owner/operator of Cardigan Coal and Coke Corp. (“Cardigan”),

on plaintiffs’ claims of state law fraud, negligence, breach of fiduciary duty, and conspiracy, as well

as plaintiffs’ civil RICO claims under 18 U.S.C. § 1962 (c) and (d). All of these claims arise out of

plaintiffs’ sales of coal to Cardigan, Cardigan’s failure to pay for various of those shipments of coal,

and the relationship among Welsh, Citizens, and Gillum.
        The district court held that plaintiffs had failed to present evidence sufficient to permit a

reasonable fact-finder to conclude that Citizens, Welsh and Gillum could be deemed an enterprise

for purposes of the RICO statute. Further, the court held that even if it could find the existence of

such an enterprise, plaintiffs had failed to present evidence sufficient — even when viewed in the

light most favorable to the plaintiffs — to permit a finding that the defendants had engaged in a

scheme to defraud. The district court noted explicitly that in reviewing the evidence submitted on

summary judgment, it was required to draw — and in fact had drawn — all reasonable inferences

in favor of the plaintiffs.

        After carefully reviewing the district court’s opinion and order, the parties’ briefs, and the

record in this case, and having had the benefit of oral argument, we conclude that the district court

did not err in granting summary judgment to all of the defendants on the RICO claims. As the

district court’s opinion carefully and correctly sets out both the undisputed facts surrounding those

claims and the law governing the issues raised in them, and clearly articulates the reasons underlying

its decision, issuance of a full written opinion by this court would serve no useful purpose.

Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM the summary

judgment in favor of the defendants on the RICO claims.

        Because the RICO claims are the only basis for jurisdiction in the federal court, we conclude

that the judgment of the district court on all of the remaining claims should be, and is, VACATED,

and we remand those claims to the district court with instructions that they be dismissed without

prejudice.




                                                  2